Putnam, C. J.
A justice of this court has reported to this division his action in denying a motion by the defend*311ant in this case that a default theretofore entered by order of another justice at the calling of the trial list be. removed. The sole point of law argued before this division is that in denying said motion the judge committed an abuse of discretion.
From an examination of the docket entries it appears that the defendant, although apparently duly served with a summons of the writ, failed to appear and answer and was defaulted, and the case went to judgment on December 9, 1938. Thereafter the defendant filed a petition to vacate judgment which was heard and granted, and the judgment was vacated and the default removed by a judge on January 27, 1939. Thereafter the case was marked on the trial list and on or about February 14th was specially assigned for trial on February 21st. Instead of being ready for trial on that day counsel for the defendant became engaged in another trial in another court. The case stood upon the trial list of this court until Friday, February 24th, when the defendant was defaulted.
We find no abuse of discretion.
Report dismissed.